Bijur, J.:
I concur fully in the conclusion reached by my colleagues but believe that plaintiff is entitled also to recover all his expenditures in the premises on the ground that they were disbursements necessarily incurred by him in preparing to carry out the contract which result was prevented by defendants’ breach. (Bernstein v. Meech, 130 N. Y. 354; Friedland v. Myers, 139 id. 432; Nelson v. Hatch, 70 App. Div. 206; affd., 174 N. Y. 546; Reed v. McConnell, 62 Hun, 153; Abbey v. Mace, 19 N. Y. Supp. 375; affd., 141 N. Y. 574, on opinion below; Burkhard v. Morris, 206 App. Div. 366.)